TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-09-00225-CV



                                 Deborah S. Wilson, Appellant

                                                v.

                          University Federal Credit Union, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
    NO. D-1-GN-08-003975, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Deborah S. Wilson filed a notice of appeal on April 21, 2009, and the

Clerk’s record was filed on August 13, 2009.1 On October 28, 2009, the clerk of this Court sent

appellant notice that her brief was overdue and that her appeal would be dismissed for want of

prosecution if she did not respond to this Court on or before November 9, 2009. To date, appellant

has not responded to this Court’s notice. Accordingly, we dismiss the appeal for want of

prosecution. Tex. R. App. P. 42.3(b), (c).




       1
         The court reporter for the 98th Judicial District of Travis County has informed the clerk
of this Court that a reporter’s record was not requested in the underlying summary judgment
proceeding below.
                                           __________________________________________

                                           Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed for Want of Prosecution

Filed: December 23, 2009




                                              2